Exhibit 10.33(b)



AMENDMENT NO. 1


to the A320 Family Aircraft Purchase Agreement


Dated as of October 19, 2011


Between


AIRBUS S.A.S.


And


JETBLUE AIRWAYS CORPORATION




This Amendment No. 1 (hereinafter referred to as the “Amendment”) is entered
into as of October 25, 2013 between Airbus S.A.S. a société par actions
simplifiée, created and existing under French law, having its registered office
at 1 Rond-Point Maurice Bellonte, 31707 Blagnac-Cedex, France and registered
with Toulouse Registre du Commerce under number RCS Toulouse 383 474 814 (the
“Seller”) and JetBlue Airways Corporation, a corporation organized under the
laws of Delaware having its principal corporate offices at 27-01 Queens Plaza
North, Long Island City, New York 11101 (formerly 118-29 Queens Boulevard,
Forest Hills, New York 11375), United States of America (the “Buyer”).


WHEREAS, the Buyer and the Seller entered into an A320 Family Purchase Agreement
dated as of October 19, 2011, relating to the sale by the Seller and the
purchase by the Buyer of certain firmly ordered Airbus A320 aircraft, which
together with all exhibits, appendices, and letter agreements attached thereto
is hereinafter called the “Agreement”.


WHEREAS, the Buyer and the Seller wish to amend the Agreement to reflect the
sale by the Seller and purchase by the Buyer of fifteen (15) incremental
A321-200 aircraft and twenty (20) incremental A321 NEO aircraft.


WHEREAS, concurrently with the sale and purchase of the Incremental A321
Aircraft and the Incremental A321 NEO Aircraft, the Seller and Buyer wish to
further amend the Agreement to (i) convert eight (8) A320 Backlog Aircraft
currently scheduled to deliver in calendar year 2017 to A321 Backlog Aircraft,
(ii) reschedule one (1) of such newly converted A321 Backlog Aircraft to deliver
in 2018 and (iii) convert ten (10) A320 NEO Aircraft to A321 NEO Aircraft.


NOW THEREFORE, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, IT IS
AGREED AS FOLLOWS:




































131024_CT1303281_JBU_A320F_AMD 1                            Page 1/15




--------------------------------------------------------------------------------

Exhibit 10.33(b)



The capitalized terms used herein and not otherwise defined in this Amendment
will have the meanings assigned to them in the Agreement. Except as used within
quoted text, the terms “herein”, “hereof”, and “hereunder” and words of similar
import refer to this Amendment.


1    DEFINITIONS
1.1
Clause 0 to the Agreement is amended to either modify or add the following
defined terms between the words “QUOTE” and “UNQUOTE”.



QUOTE


A321 NEO Airframe - any or all of the A321 NEO Aircraft or Incremental A321 NEO
Aircraft, as applicable, excluding the A321 NEO Propulsion System therefor.


Converted A321 Backlog Aircraft - as defined in Clause 3.1 of Amendment No. 1 to
this Agreement.


Converted A321 NEO Aircraft - as defined in Clause 3.2 of Amendment No. 1 to
this Agreement.


Incremental A321 Aircraft - any or all of the fifteen (15) A321-200 model
aircraft, as of the date hereof to be sold by the Seller and purchased by the
Buyer pursuant to this Agreement, together with all components, equipment, parts
and accessories installed in or on such aircraft and the relevant A321
Propulsion System installed thereon.


Incremental A321 NEO Aircraft - any or all of the twenty (20) A321-200 NEO model
aircraft, to be sold by the Seller and purchased by the Buyer pursuant to this
Agreement, together with all components, equipment, parts and accessories
installed in or on such aircraft and the relevant A321 NEO Propulsion System
installed thereon.


Irrevocable SCNs - the list of SCNs set forth in Exhibit B4, which are
irrevocably part of the A320 NEO specification, as expressly set forth in
Exhibit A3.


UNQUOTE


2    SALE AND PURCHASE OF INCREMENTAL AIRCRAFT


2.1
The Seller shall manufacture, sell and deliver, and the Buyer shall purchase
from the Seller and take delivery of, the Incremental A321 Aircraft and
Incremental A321 NEO Aircraft, pursuant to the terms and conditions described
herein and in the Agreement.



2.2
The Buyer and the Seller hereby agree that unless otherwise expressly agreed
herein, all terms and conditions governing the sale and purchase of A321 Backlog
Aircraft under the Agreement will apply to the Incremental A321 Aircraft.



2.3
The Buyer and the Seller hereby agree that unless otherwise expressly agreed
herein, all terms and conditions governing the sale and purchase of A321 NEO
Aircraft under the Agreement will apply to the Incremental A321 NEO Aircraft.















131024_CT1303281_JBU_A320F_AMD 1                            Page 2/15






--------------------------------------------------------------------------------

Exhibit 10.33(b)



2.4
The Incremental A321 Aircraft and Incremental A321 NEO Aircraft will deliver to
the Buyer as set forth in the Amended and Restated Schedule 1 to the Agreement,
as defined in Clause 6.2 below.



3    CONVERSIONS


3.1
The Buyer and the Seller hereby agree to irrevocably convert each of the eight
(8) A320 Backlog Aircraft identified with CACiDs 159 922, 159 954, 159 955,
159 921, 104 440, 104 442, 159 909 and 159 910 in the Amended and Restated
Schedule 1 to the Agreement to eight (8) additional A321 Backlog Aircraft (the
“Converted A321 Backlog Aircraft”) and to reschedule one (1) of such Converted
A321 Backlog Aircraft to calendar year 2018 as detailed in the following table.
It is hereby agreed that unless otherwise expressly agreed herein, all terms and
conditions governing the sale and purchase of A321 Backlog Aircraft under the
Agreement shall apply to the Converted A321 Backlog Aircraft in this Clause 3.1.



CACiD
Original Delivery Schedule
Revised Delivery Schedule
Initial Aircraft Type
New Aircraft Type
159 922
2017
2017
A320 Backlog Aircraft
Converted A321 Backlog Aircraft
159 954
2017
2017
A320 Backlog Aircraft
Converted A321 Backlog Aircraft
159 955
2017
2017
A320 Backlog Aircraft
Converted A321 Backlog Aircraft
159 921
2017
2017
A320 Backlog Aircraft
Converted A321 Backlog Aircraft
104 440
2017
2017
A320 Backlog Aircraft
Converted A321 Backlog Aircraft
104 442
2017
2017
A320 Backlog Aircraft
Converted A321 Backlog Aircraft
159 909
2017
2017
A320 Backlog Aircraft
Converted A321 Backlog Aircraft
159 910
2017
2018
A320 Backlog Aircraft
Converted A321 Backlog Aircraft



3.2
In accordance with Paragraph 2.2 of Letter Agreement No. 3, the Buyer and the
Seller hereby agree to irrevocably convert ten (10) A320 NEO Aircraft identified
in Amended and Restated Schedule 1 with CACiD numbers 402 132, 402 133, 402 134,
402 135, 402 136, 402 137, 402 138, 402 139, 402 140 and 402 141 to ten (10)
additional A321 NEO Aircraft (the “Converted A321 NEO Aircraft”) as detailed in
the following table. It is hereby agreed that unless otherwise expressly agreed
herein, all terms and conditions governing the sale and purchase of A321 NEO
Aircraft under the Agreement will apply to the Converted A321 NEO Aircraft.



New
CACiD No.
Initial Aircraft Type
New Aircraft Type
402 132
A320 NEO Aircraft
Converted A321 NEO Aircraft
402 133
A320 NEO Aircraft
Converted A321 NEO Aircraft
402 134
A320 NEO Aircraft
Converted A321 NEO Aircraft
402 135
A320 NEO Aircraft
Converted A321 NEO Aircraft









131024_CT1303281_JBU_A320F_AMD 1                                Page 3/15






--------------------------------------------------------------------------------

Exhibit 10.33(b)





402 136
A320 NEO Aircraft
Converted A321 NEO Aircraft
402 137
A320 NEO Aircraft
Converted A321 NEO Aircraft
402 138
A320 NEO Aircraft
Converted A321 NEO Aircraft
402 139
A320 NEO Aircraft
Converted A321 NEO Aircraft
402 140
A320 NEO Aircraft
Converted A321 NEO Aircraft
402 141
A320 NEO Aircraft
Converted A321 NEO Aircraft



3.3
It shall be the Buyer’s sole responsibility to ensure, without any intervention
necessary from the Seller, that all of the BFE Suppliers are notified of and
accept the conversions set forth in Clauses 3.1 and 3.2 above without the Seller
incurring any costs, losses, expenses, additional obligations, penalties,
damages or liabilities of any kind by reason of such conversions, and the Buyer
will indemnify and hold the Seller harmless against any and all of such costs,
losses, expenses, additional obligations, penalties, damages or liabilities so
incurred by the Seller.



3.4
Without prejudice to Clause 3.3, the Buyer shall enter into discussions directly
with the A320 Propulsion Systems Manufacturer to amend the relevant propulsion
systems agreement(s) in order to reflect the conversions in Clauses 3.1 and 3.2
above and will indemnify and hold the Seller harmless against any and all costs,
losses, expenses, obligations, penalties, damages or liabilities so incurred by
the Seller in the event that the Buyer fails to perform its obligations as set
out under this Clause 3.4.



4    INCREMENTAL AIRCRAFT COMMITMENT FEE


The Seller acknowledges that the Buyer has paid to the Seller [***] incremental
aircraft commitment fee in the amount of [***] US dollars (US$[***]) per each
Incremental A321 Aircraft and each Incremental A321 NEO Aircraft (the
“Incremental Aircraft Commitment Fee”) for an aggregate total of [***] US
dollars (US$[***]). The Incremental Aircraft Commitment Fee for each incremental
aircraft will be [***].


5    PRICE


5.1
The Base Price of the Converted A321 Backlog Airframe and the Base Price of the
Incremental A321 Airframe are the same as the Base Price of the A321 Backlog
Airframe set forth in Clause 3.1.5 of the Agreement.



5.2
The Base Price of the Converted A321 NEO Airframe and the Base Price of the
Incremental A321 NEO Airframe are the same as the Base Price of the A321 NEO
Airframe as set forth in Clause 3.1.11 of the Agreement (as set forth in
Paragraph 4.1 of Letter Agreement No. 3).



6    DELIVERY


6.1
The CACiD for the A321 Backlog Aircraft with aircraft rank number 140 is
corrected to read 159 944.



6.2
Schedule 1 to the Agreement is deleted in its entirety and replaced by the
Amended and Restated Schedule 1 (the “Amended and Restated Schedule 1”) attached
hereto as Appendix 1.







____________________________
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_AMD 1                                Page 4/15




--------------------------------------------------------------------------------

Exhibit 10.33(b)



6.3
For reference purposes only, CACiD numbers are added to the Amended and Restated
Schedule 1 for the Aircraft bearing aircraft rank numbers 189 through 198, 203
through 212, 218 through 227, and 233 through 242.



6.4
All references in the Agreement pertaining to A319 Backlog Aircraft are deleted
in their entirety.



7    OTHER AMENDMENTS


7.1    Clause 9.1.1 is deleted in its entirety and replaced by the following
quoted text:


QUOTE


9.1.1
In respect of each Aircraft corresponding to a Scheduled Delivery Year as set
forth in Schedule 1, the Seller will provide notification to the Buyer of the
Scheduled Delivery Quarter no later than [***].



UNQUOTE


7.2
Letter Agreement No. 1 is terminated in its entirety and replaced by the Amended
and Restated Letter Agreement No. 1 attached hereto.



7.3
Letter Agreement No. 2 is terminated in its entirety and replaced by the Amended
and Restated Letter Agreement No. 2 attached hereto.



74
Letter Agreement No. 3 is terminated in its entirety and replaced by the Amended
and Restated Letter Agreement No. 3 attached hereto.



7.5
In the last sentence of Paragraph 3 of Letter Agreement No. 4 to the Agreement,
the words “Paragraph 8” are deleted and replaced with the words “Paragraph 9”.



7.6
Letter Agreement No. 6 is terminated in its entirety and replaced by the Amended
and Restated Letter Agreement No. 6 attached hereto.



8.    OTHER COMMERCIAL TERMS


8.1
The Predelivery Payments for the Incremental A321 Aircraft are as set forth in
Clause 5.3 of the Agreement as modified by Paragraphs 1.3 and 2 of Amended and
Restated Letter Agreement No. 2 to the Agreement.



8.2
The Predelivery Payments for the Incremental A321 NEO Aircraft are as set forth
in Clause 5.3 of the Agreement as modified by Paragraphs 1.4 and 2 of Amended
and Restated Letter Agreement No. 2 to the Agreement.



8.3
The Predelivery Payments for the Converted A321 Backlog Aircraft are as set
forth in Clause 5.3 of the Agreement as modified by Paragraph 1.3 of Amended and
Restated Letter Agreement No. 2 to the Agreement.







____________________________
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_AMD 1                                Page 5/15












--------------------------------------------------------------------------------

Exhibit 10.33(b)





8.4
The Predelivery Payments for the Converted A321 NEO Aircraft are as set forth in
Clause 5.3 of the Agreement as modified by Paragraph 1.4 of Amended and Restated
Letter Agreement No. 2 to the Agreement.



8.5
The purchase incentives for the Incremental A321 Aircraft are as set forth in
Paragraphs 8.1 through 8.3 of Amended and Restated Letter Agreement No. 1 to the
Agreement.



8.6
The purchase incentives for the Converted A321 Backlog Aircraft are as set forth
in Paragraphs 3.1 through 3.3 of Amended and Restated Letter Agreement No. 1 to
the Agreement.



8.7
The purchase incentives for the Converted A321 NEO Aircraft and the Incremental
A321 NEO Aircraft are as set forth in Paragraphs 6.1 through 6.3 of Amended and
Restated Letter Agreement No. 1 to the Agreement.



8.8
The price preservation applicable to the Converted A321 Backlog Aircraft, the
Converted A321 NEO Aircraft, the Incremental A321 Aircraft and the Incremental
A321 NEO Aircraft is as set forth in Paragraph 9 of Amended and Restated Letter
Agreement No. 1 to the Agreement.



9
EFFECT OF THE AMENDMENT



The Agreement will be deemed amended to the extent herein provided, and, except
as specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment contains the entire agreement
between the Buyer and the Seller with respect to the subject matter hereof and
supersedes any previous understandings, commitments, or representations
whatsoever, whether oral or written, related to the subject matter of this
Amendment.


Both parties agree that this Amendment will constitute an integral, nonseverable
part of the Agreement and be governed by its provisions, except that if the
Agreement and this Amendment have specific provisions that are inconsistent, the
specific provisions contained in this Amendment will govern.


This Amendment will become effective upon its execution.


10
CONFIDENTIALITY



This Amendment is subject to the confidentiality provisions set forth in Clause
22.10 of the Agreement.


11
ASSIGNMENT



Notwithstanding any other provision of this Amendment or of the Agreement, this
Amendment will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Clause 11 will be void and of no force
or effect.


12
COUNTERPARTS



This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.






131024_CT1303281_JBU_A320F_AMD 1                                Page 6/15












--------------------------------------------------------------------------------

Exhibit 10.33(b)







IN WITNESS WHEREOF, the parties hereto have entered into this Amendment by their
respective officers or agents as of the date first above written.


JETBLUE AIRWAYS CORPORATION                AIRBUS S.A.S.






/s/ Mark D. Powers__________                    /s/ John Leahy__________
By: Mark D. Powers                        By: John Leahy
Its: EVP Chief Financial Officer
Its: Chief Operating Officer, Customers

















































































131024_CT1303281_JBU_A320F_AMD 1                                Page 7/15








--------------------------------------------------------------------------------

Exhibit 10.33(b)







APPENDIX I


AMENDED AND RESTATED SCHEDULE I






























Appendix 1
to
Amendment No. 1


Amended and Restated
SCHEDULE 1
























































131024_CT1303281_JBU_A320F_AMD 1    Appendix 1                        Page 8/15




--------------------------------------------------------------------------------

Exhibit 10.33(b)









APPENDIX I


AMENDED AND RESTATED SCHEDULE I
DELIVERY SCHEDULE
 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
1
159 908
122
Group 1 A320 Aircraft
[***]
2011
2
159 942
123
Group 1 A320 Aircraft
[***]
2012
3
159 943
124
Group 1 A320 Aircraft
[***]
2012
4
159 950
125
Group 1 A320 Aircraft
[***]
2012
5
159 951
126
Group 1 A320 Aircraft
[***]
2012
6
159 923
127
Group 1 A320 Aircraft
[***]
2012
7
159 924
128
Group 1 A320 Aircraft
[***]
2012
8
159 925
129
Group 1 A320 Aircraft
[***]
2012
9
159 939
130
A320 Backlog Aircraft
[***]
2013
10
159 960
131
A320 Backlog Aircraft
[***]
2013
11
159 961
132
A320 Backlog Aircraft
[***]
2013
12
159 962
133
A321 Backlog Aircraft
[***]
2013
13
159 963
134
A321 Backlog Aircraft
[***]
2013
14
159 964
135
A321 Backlog Aircraft
[***]
2013
15
159 965
136
A321 Backlog Aircraft
[***]
2013
16
159 916
137
A321 Backlog Aircraft
[***]
2014
17
159 940
138
A321 Backlog Aircraft
[***]
2014

































___________________________
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.




131024_CT1303281_JBU_A320F_AMD 1    Appendix 1                        Page 9/15


















--------------------------------------------------------------------------------

Exhibit 10.33(b)



APPENDIX I


AMENDED AND RESTATED SCHEDULE I
 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
18
159 941
139
A321 Backlog Aircraft
[***]
2014
19
159 944
140
A321 Backlog Aircraft
[***]
2014
20
159 945
141
A321 Backlog Aircraft
[***]
2014
21
159 946
142
A321 Backlog Aircraft
[***]
2014
22
159 947
143
A321 Backlog Aircraft
[***]
2014
23
159 948
144
A321 Backlog Aircraft
[***]
2014
24
159 949
145
A321 Backlog Aircraft
[***]
2014
25
159 956
146
A321 Backlog Aircraft
[***]
2015
26
159 957
147
A321 Backlog Aircraft
[***]
2015
27
159 958
148
A321 Backlog Aircraft
[***]
2015
28
159 959
149
A321 Backlog Aircraft
[***]
2015
29
159 929
150
A321 Backlog Aircraft
[***]
2015
30
159 930
151
A321 Backlog Aircraft
[***]
2015
31
159 931
152
A321 Backlog Aircraft
[***]
2015
32
159 932
153
A321 Backlog Aircraft
[***]
2015
33
159 933
154
A321 Backlog Aircraft
[***]
2015
34
 
155
Incremental A321 Aircraft
[***]
2015







___________________________
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.




131024_CT1303281_JBU_A320F_AMD 1    Appendix 1                        Page 10/15














--------------------------------------------------------------------------------

Exhibit 10.33(b)



APPENDIX I
AMENDED AND RESTATED SCHEDULE 1
 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
35
159 920
156
A321 Backlog Aircraft
[***]
2015
36
 
157
Incremental A321 Aircraft
[***]
2015
37
159 911
158
A321 Backlog Aircraft
Year
2016
38
159 912
159
A321 Backlog Aircraft
Year
2016
39
159 917
160
A321 Backlog Aircraft
Year
2016
40
159 918
161
A321 Backlog Aircraft
Year
2016
41
159 926
162
A321 Backlog Aircraft
Year
2016
42
159 927
163
A321 Backlog Aircraft
Year
2016
43
159 928
164
A321 Backlog Aircraft
Year
2016
44
159 952
165
A320 Backlog Aircraft
Year
2016
45
159 953
166
A320 Backlog Aircraft
Year
2016
46
159 934
167
A320 Backlog Aircraft
Year
2016
47
 
168
Incremental A321 Aircraft
Year
2016
48
 
169
Incremental A321 Aircraft
Year
2016
49
 
170
Incremental A321 Aircraft
Year
2016
50
 
171
Incremental A321 Aircraft
Year
2016
51
 
172
Incremental A321 Aircraft
Year
2016





___________________________
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.




131024_CT1303281_JBU_A320F_AMD 1    Appendix 1                        Page 11/15














--------------------------------------------------------------------------------

Exhibit 10.33(b)



APPENDIX 1


AMENDED AND RESTATED SCHEDULE 1


 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
52
159 922
173
Converted A321 Backlog Aircraft
Year
2017
53
159 954
174
Converted A321 Backlog Aircraft
Year
2017
54
159 955
175
Converted A321 Backlog Aircraft
Year
2017
55
159 921
176
Converted A321 Backlog Aircraft
Year
2017
56
104 440
177
Converted A321 Backlog Aircraft
Year
2017
57
104 442
178
Converted A321 Backlog Aircraft
Year
2017
58
159 909
179
Converted A321 Backlog Aircraft
Year
2017
59
 
180
Incremental A321 Aircraft
Year
2017
60
 
181
Incremental A321 Aircraft
Year
2017
61
 
182
Incremental A321 Aircraft
Year
2017
62
 
183
Incremental A321 Aircraft
Year
2017
63
 
184
Incremental A321 Aircraft
Year
2017
64
 
185
Incremental A321 Aircraft
Year
2017
65
 
186
Incremental A321 Aircraft
Year
2017
66
 
187
Incremental A321 Aircraft
Year
2017
67
159 910
188
Converted A321 Backlog Aircraft
Year
2018
68
402 127
189
A320 NEO Aircraft
Year
2018
69
402 128
190
A320 NEO Aircraft
Year
2018
70
402 129
191
A320 NEO Aircraft
Year
2018































131024_CT1303281_JBU_A320F_AMD 1    Appendix 1                        Page 12/15










--------------------------------------------------------------------------------

Exhibit 10.33(b)





APPENDIX 1


AMENDED AND RESTATED SCHEDULE 1
 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
71
402 130
192
A320 NEO Aircraft
Year
2018
72
402 131
193
A320 NEO Aircraft
Year
2018
73
402 132
194
Converted A321 NEO Aircraft
Year
2018
74
402 133
195
Converted A321 NEO Aircraft
Year
2018
75
402 134
196
Converted A321 NEO Aircraft
Year
2018
76
402 135
197
Converted A321 NEO Aircraft
Year
2018
77
402 136
198
Converted A321 NEO Aircraft
Year
2018
78
 
199
Incremental A321 NEO Aircraft
Year
2018
79
 
200
Incremental A321 NEO Aircraft
Year
2018
80
 
201
Incremental A321 NEO Aircraft
Year
2018
81
 
202
Incremental A321 NEO Aircraft
Year
2018
82
402 137
203
Converted A321 NEO Aircraft
Year
2019
83
402 138
204
Converted A321 NEO Aircraft
Year
2019
84
402 139
205
Converted A321 NEO Aircraft
Year
2019
85
402 140
206
Converted A321 NEO Aircraft
Year
2019
86
402 141
207
Converted A321 NEO Aircraft
Year
2019
87
 
208
Incremental A321 NEO Aircraft
Year
2019
88
 
209
Incremental A321 NEO Aircraft
Year
2019
89
 
210
Incremental A321 NEO Aircraft
Year
2019
90
 
211
Incremental A321 NEO Aircraft
Year
2019
91
 
212
Incremental A321 NEO Aircraft
Year
2019
92
 
213
Incremental A321 NEO Aircraft
Year
2019











































131024_CT1303281_JBU_A320F_AMD 1    Appendix 1                        Page 13/15




APPENDIX 1




--------------------------------------------------------------------------------

Exhibit 10.33(b)



APPENDIX 1


AMENDED AND RESTATED SCHEDULE 1
 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
93
 
214
Incremental A321 NEO Aircraft
Year
2019
94
 
215
Incremental A321 NEO Aircraft
Year
2019
95
 
216
Incremental A321 NEO Aircraft
Year
2019
96
 
217
Incremental A321 NEO Aircraft
Year
2019
97
 
218
Incremental A321 NEO Aircraft
Year
2020
98
 
219
Incremental A321 NEO Aircraft
Year
2020
99
 
220
Incremental A321 NEO Aircraft
Year
2020
100
 
221
Incremental A321 NEO Aircraft
Year
2020
101
 
222
Incremental A321 NEO Aircraft
Year
2020
102
 
223
Incremental A321 NEO Aircraft
Year
2020
103
402 142
224
A320 NEO Aircraft
Year
2020
104
402 143
225
A320 NEO Aircraft
Year
2020
105
402 144
226
A320 NEO Aircraft
Year
2020
106
402 145
227
A320 NEO Aircraft
Year
2020
107
402 146
228
A320 NEO Aircraft
Year
2020
108
402 147
229
A320 NEO Aircraft
Year
2020
109
402 148
230
A320 NEO Aircraft
Year
2020
110
402 149
231
A320 NEO Aircraft
Year
2020
111
402 150
232
A320 NEO Aircraft
Year
2020
112
402 151
233
A320 NEO Aircraft
Year
2021
113
402 152
234
A320 NEO Aircraft
Year
2021
114
402 153
235
A320 NEO Aircraft
Year
2021
115
402 154
236
A320 NEO Aircraft
Year
2021
116
402 155
237
A320 NEO Aircraft
Year
2021
117
402 156
238
A320 NEO Aircraft
Year
2021















131024_CT1303281_JBU_A320F_AMD 1    Appendix 1                        Page 14/15












--------------------------------------------------------------------------------

Exhibit 10.33(b)





APPENDIX 1


AMENDED AND RESTATED SCHEDULE 1


 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
118
402 157
239
A320 NEO Aircraft
Year
2021
119
402 158
240
A320 NEO Aircraft
Year
2021
120
402 159
241
A320 NEO Aircraft
Year
2021
121
402 160
242
A320 NEO Aircraft
Year
2021
122
402 161
243
A320 NEO Aircraft
Year
2021
123
402 162
244
A320 NEO Aircraft
Year
2021
124
402 163
245
A320 NEO Aircraft
Year
2021
125
402 164
246
A320 NEO Aircraft
Year
2021
126
402 165
247
A320 NEO Aircraft
Year
2021
127
402 166
248
A320 NEO Aircraft
Year
2021





































































131024_CT1303281_JBU_A320F_AMD 1    Appendix 1                        Page 15/15








--------------------------------------------------------------------------------

Exhibit 10.33(b)





AMENDED AND RESTATED
LETTER AGREEMENT NO. 1
As of October 25, 2013
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Re: PURCHASE INCENTIVES
Dear Ladies and Gentlemen,
JetBlue Airways Corporation (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of October 19,
2011 (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, including without
limitation by Amendment No. 1 dated as of even date herewith (the “Agreement”),
which covers, among other matters, the sale by the Seller and the purchase by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Amended and
Restated Letter Agreement No. 1 (this “Letter Agreement”) certain additional
terms and conditions regarding the sale of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.
Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
WITNESSETH:
WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 1 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft (the “Original Letter Agreement”).
WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement to incorporate relevant amendments to such Original Letter Agreement
into a single document.
NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


























131024_CT1303281_JBU_A320F_Amended & Restated LA1                            LA1
- 1 of 12
14843562.2








--------------------------------------------------------------------------------

Exhibit 10.33(b)





1.    INTENTIONALLY LEFT BLANK
2.    A320 BACKLOG AIRCRAFT (Excluding Group 1 A320 Aircraft)
2.1
In respect of each A320 Backlog Aircraft (excluding Group 1 A320 Aircraft) that
is sold by the Seller and purchased by the Buyer, the Seller will provide to the
Buyer the following credits (collectively, the “A320 Backlog Aircraft Credit
Memoranda”):

[***]
2.2
The A320 Backlog Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.

2.3
The A320 Backlog Aircraft Credit Memoranda will be [***] of each A320 Backlog
Aircraft that is sold by the Seller and purchased by the Buyer. The A320 Backlog
Aircraft Credit Memoranda will be [***]. Unless the Buyer gives the Seller
notice to the contrary at least [***] before Delivery of an A320 Backlog
Aircraft, the A320 Backlog Aircraft Credit Memoranda will be [***] of the A320
Backlog Aircraft.

3.    A321 BACKLOG AIRCRAFT and CONVERTED A321 BACKLOG AIRCRAFT
3.1
In respect of each A321 Backlog Aircraft and each Converted A321 Backlog
Aircraft that is sold by the Seller and purchased by the Buyer, the Seller will
provide to the Buyer the following credits (collectively, the “A321 Backlog
Aircraft Credit Memoranda”):

[***]
3.2
The A321 Backlog Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.

3.3
The A321 Backlog Aircraft Credit Memoranda will be [***] of each A321 Backlog
Aircraft and each Converted A321 Backlog Aircraft that is sold by the Seller and
purchased by the Buyer. The A321 Backlog Aircraft Credit Memoranda will be
[***]. Unless the Buyer gives the Seller notice to the contrary at least [***]
before Delivery of an A321 Backlog Aircraft or Converted A321 Backlog Aircraft,
the A321 Backlog Aircraft Credit Memoranda will be [***] of the A321 Backlog
Aircraft or [***] of the Converted A321 Backlog Aircraft, as applicable.

4.    A319 NEO AIRCRAFT
4.1
In respect of each A319 NEO Aircraft, the Seller will provide to the Buyer the
following credits (collectively, the “A319 NEO Aircraft Credit Memoranda”):

[***]


____________________________ 
[***] 
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

131024_CT1303281_JBU_A320F_Amended & Restated LA1                            LA1
- 2 of 12








--------------------------------------------------------------------------------

Exhibit 10.33(b)



4.2
The A319 NEO Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.

4.3
The A319 NEO Aircraft Credit Memoranda will be [***] of each A319 NEO Aircraft.
The A319 NEO Aircraft Credit Memoranda will be [***]. Unless the Buyer gives the
Seller notice to the contrary at least [***] before Delivery of an A319 NEO
Aircraft, the A319 NEO Aircraft Credit Memoranda will be [***] of the A319 NEO
Aircraft.

5.    A320 NEO AIRCRAFT
5.1
In respect of each A320 NEO Aircraft, the Seller will provide to the Buyer the
following credits (collectively, the “A320 NEO Aircraft Credit Memoranda”):

[***]
5.2
The A320 NEO Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.

5.3
The A320 NEO Aircraft Credit Memoranda will [***] of each A320 NEO Aircraft. The
A320 NEO Aircraft Credit Memoranda will be [***]. Unless the Buyer gives the
Seller notice to the contrary at least [***] before Delivery of an A320 NEO
Aircraft, the A320 NEO Aircraft Credit Memoranda will be [***] of the A320 NEO
Aircraft.

6.    A321 NEO AIRCRAFT, CONVERTED A321 NEO AIRCRAFT AND INCREMENTAL A321 NEO
AIRCRAFT
6.1
In respect of each A321 NEO Aircraft, Converted A321 NEO Aircraft and each
Incremental A321 NEO Aircraft, the Seller will provide to the Buyer the
following credits (collectively, the “A321 NEO Aircraft Credit Memoranda”):

[***]
6.2
The A321 NEO Aircraft Memoranda are quoted at delivery conditions prevailing in
the A320 Family Base Period and will be adjusted in accordance with the Seller
Price Revision Formula, [***] in accordance with Paragraph 9 of this Letter
Agreement.

6.3
The A321 NEO Credit Memoranda will be [***] of each A321 NEO Aircraft, each
Converted A321 NEO Aircraft, and each Incremental A321 NEO Aircraft. The A321
NEO Credit Memoranda will be [***]. Unless the Buyer gives the Seller notice to
the contrary at least [***] before Delivery of the relevant Aircraft, the A321
NEO Aircraft Credit Memoranda will be [***] of such Aircraft.

7.    GROUP 1 A320 AIRCRAFT
7.1
In respect of each Group 1 A320 Aircraft, the Seller will provide to the Buyer
the following credits (collectively, the “Group 1 Aircraft Credit Memoranda”):

____________________________ 
[***] 
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

131024_CT1303281_JBU_A320F_Amended & Restated LA1                            LA1
- 3 of 12








--------------------------------------------------------------------------------

Exhibit 10.33(b)





[***]
7.2
The Group 1 Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.

7.3
The Group 1 Aircraft Credit Memoranda will be [***] of each Group 1 A320
Aircraft that is sold by the Seller and purchased by the Buyer. The Group 1
Aircraft Credit Memoranda will be [***]. Unless the Buyer gives the Seller
notice to the contrary at least [***] before Delivery of a Group 1 A320
Aircraft, the Group 1 Aircraft Credit Memoranda will be [***] of the Group 1
A320 Aircraft.

8.    INCREMENTAL A321 AIRCRAFT
8.1
In respect of each Incremental A321 Aircraft that is sold by the Seller and
purchased by the Buyer, the Seller will provide to the Buyer the following
credits (collectively, the “Incremental A321 Aircraft Credit Memoranda”):

[***]
8.2
The Incremental A321 Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.

8.3
The Incremental A321 Aircraft Credit Memoranda will be [***] of each Incremental
A321 Aircraft that is sold by the Seller and purchased by the Buyer. The
Incremental A321 Aircraft Credit Memoranda will be [***]. Unless the Buyer gives
the Seller notice to the contrary at least [***] before Delivery of an
Incremental A321 Aircraft, the Incremental A321 Aircraft Credit Memoranda will
be [***] of the Incremental A321 Aircraft.

9.    [***]


10.    [***]
 
11.    [***]
 
12.    [***]
 




_________________________
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended & Restated LA1                            LA1
- 4 of 12




--------------------------------------------------------------------------------

Exhibit 10.33(b)





13.    [***]
 
14.    [***]
 
15.    [***]


16.    [***]
 
17.    [***]
 
18.    [***]
 
19.    [***]
 
20.    [***]
 
21.    [***]
 
22.    ADMINISTRATION OF CREDITS
[***]
The above amounts are stated at delivery conditions prevailing in [***] and will
be adjusted to the date of the respective availability in accordance with the
Seller Price Revision Formula, as amended by Paragraph 9 of this Letter
Agreement.
23.    ASSIGNMENT
Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted
_________________________
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended & Restated LA1                            LA1
- 5 of 12




--------------------------------------------------------------------------------

Exhibit 10.33(b)









assignment or transfer in contravention of the provisions of this Paragraph 23
will be void and of no force or effect.
24.    CONFIDENTIALITY
This Letter Agreement is subject to the terms and conditions of Clause 22.10 of
the Agreement.
25.    COUNTERPARTS
This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.
Very truly yours,
AIRBUS S.A.S.
    
/s/ John Leahy_____________________
    
By: John Leahy
Its: Chief Operating Officer, Customers
Accepted and Agreed
JETBLUE AIRWAYS CORPORATION


/s/ Mark D. Powers_________________


By: Mark D. Powers
Its: EVP Chief Financial Officer


























131024_CT1303281_JBU_A320F_Amended & Restated LA1                            LA1
- 6 of 12








--------------------------------------------------------------------------------

Exhibit 10.33(b)



AMENDED AND RESTATED
LETTER AGREEMENT NO. 2


As of October 25, 2013


JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101




Re: PAYMENTS


Dear Ladies and Gentlemen,


JetBlue Airways Corporation (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of October 19,
2011 (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, including without
limitation by Amendment No. 1 dated as of even date herewith the “Agreement”),
which covers, among other matters, the sale by the Seller and the purchase by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Amended and
Restated Letter Agreement No. 2 (this “Letter Agreement”) certain additional
terms and conditions regarding the sale of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 2 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft (the “Original Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement to incorporate relevant amendments to such Original Letter Agreement
into a single document.


NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


























131024_CT1303281_JBU_A320F_Amended and Restated LA2                    LA2 - 1
of 9






--------------------------------------------------------------------------------

Exhibit 10.33(b)



1
PREDELIVERY PAYMENTS



1.1
For Backlog Aircraft (excluding Incremental A321 Aircraft and Converted A321
Backlog Aircraft), Clauses 5.3.2 and 5.3.3 of the Agreement are deleted in their
entirety and replaced by Clauses 5.3.2 and 5.3.3 below between the QUOTE and
UNQUOTE:



QUOTE


5.3.2
The Predelivery Payment Reference Price for a Backlog Aircraft to be delivered
[***] is determined in accordance with the following formula:



[***].


5.3.3
Predelivery Payments will be paid according to the following schedule.



Payment Date
Percentage of Predelivery Payment
Reference Price
 
 
1st Payment
[***]
[***]
2nd Payment
[***]
[***]
3rd Payment
[***]
[***]
______________________________________________________
TOTAL PAYMENT PRIOR TO DELIVERY
[***]



In the event of the above schedule resulting in any Predelivery Payment falling
due prior to the date of signature of the Agreement, such Predelivery Payments
shall be made upon signature of this Agreement.


UNQUOTE


1.2
For NEO Aircraft (excluding Incremental A321 NEO Aircraft and Converted A321 NEO
Aircraft), Clauses 5.3.2 and 5.3.3 of the Agreement are deleted in their
entirety and replaced by Clauses 5.3.2 and 5.3.3 below between the QUOTE and
UNQUOTE:



QUOTE


5.3.2    The Predelivery Payment Reference Price for a NEO Aircraft to be
delivered [***] is determined in accordance with the following formula:


[***]




5.3.3    Predelivery Payments will be paid according to the following schedule.


______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA2                        LA2 -
2 of 9






--------------------------------------------------------------------------------

Exhibit 10.33(b)









Payment Date
Percentage of Predelivery Payment
Reference Price
 
 
1st Payment
[***]
[***]
2nd Payment
[***]
[***]
3rd Payment
[***]
[***]
______________________________________________________
TOTAL PAYMENT PRIOR TO DELIVERY
[***]



In the event of the above schedule resulting in any Predelivery Payment falling
due prior to the date of signature of the Agreement, such Predelivery Payments
shall be made upon signature of this Agreement.


UNQUOTE


1.3
For Incremental A321 Aircraft and Converted A321 Backlog Aircraft, Clauses 5.3.2
and 5.3.3 of the Agreement are deleted in their entirety and replaced by Clauses
5.3.2 and 5.3.3 below between the QUOTE and UNQUOTE:



QUOTE


5.3.2
The Predelivery Payment Reference Price for an Incremental A321 Aircraft or a
Converted A321 Backlog Aircraft to be delivered [***] is determined in
accordance with the following formula:



[***]


5.3.3
Predelivery Payments will be paid according to the following schedule.



Payment Date
Percentage of Predelivery Payment
Reference Price
 
 
1st Payment
[***]
[***]
2nd Payment
[***]
[***]
3rd Payment
[***]
[***]
______________________________________________________
TOTAL PAYMENT PRIOR TO DELIVERY
[***]



______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA2                        LA2 -
3 of 9




--------------------------------------------------------------------------------

Exhibit 10.33(b)







In the event of the above schedule resulting in any Predelivery Payment falling
due prior to the date of signature of the Agreement, such Predelivery Payments
shall be made upon signature of this Agreement.


UNQUOTE


1.4
For Incremental A321 NEO Aircraft and Converted A321 NEO Aircraft, Clauses 5.3.2
and 5.3.3 of the Agreement are deleted in their entirety and replaced by Clauses
5.3.2 and 5.3.3 below between the QUOTE and UNQUOTE:



QUOTE


5.3.2    The Predelivery Payment Reference Price for an Incremental A321 NEO
Aircraft or a Converted A321 NEO Aircraft to be delivered [***] is determined in
accordance with the following formula:


[***]


5.3.3    Predelivery Payments will be paid according to the following schedule.


Payment Date
Percentage of Predelivery Payment
Reference Price
 
 
1st Payment
[***]
[***]
2nd Payment
[***]
[***]
3rd Payment
[***]
[***]
______________________________________________________
TOTAL PAYMENT PRIOR TO DELIVERY
[***]



In the event of the above schedule resulting in any Predelivery Payment falling
due prior to the date of signature of the Agreement, such Predelivery Payments
shall be made upon signature of this Agreement.


UNQUOTE


2.
[***]



Clause 5.3.5 with the following quoted text is added to the Agreement:


QUOTE


[***]


______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA2                        LA2 -
4 of 9




--------------------------------------------------------------------------------

Exhibit 10.33(b)







As used herein:


(i)    [***]


(ii)    "Business Day" shall mean any day which is not a Saturday or a Sunday
and which is neither a legal holiday nor a day on which banking institutions are
authorized or required by law or regulation to close in New York, New York, or
London, England and


(iii)    [***]


UNQUOTE


3    BACKLOG AIRCRAFT [***]


The Buyer and the Seller acknowledge that the Buyer [***] in accordance with the
terms and conditions set forth in Paragraph 2 of this Letter Agreement.


4
ASSIGNMENT



Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 4 will be void and of no force
or effect.


5
CONFIDENTIALITY



This Letter Agreement is subject to the terms and conditions of Clause 22.10 of
the Agreement.


6
COUNTERPARTS



This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
































______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA2                        LA2 -
5 of 9






--------------------------------------------------------------------------------

Exhibit 10.33(b)















If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.


Very truly yours,


AIRBUS S.A.S.


/s/ John Leahy___________________




By: John Leahy
Its: Chief Operating Officer, Customers




Accepted and Agreed


JETBLUE AIRWAYS CORPORATION


/s/ Mark D. Powers__________________


By: Mark D. Powers
Its: EVP Chief Financial Officer




















































131024_CT1303281_JBU_A320F_Amended and Restated LA2                        LA2 -
6 of 9












--------------------------------------------------------------------------------

Exhibit 10.33(b)









AMENDED AND RESTATED
LETTER AGREEMENT NO. 3


As of October 25, 2013


JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101




Re: [***]


Dear Ladies and Gentlemen,


JetBlue Airways Corporation (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of October 19,
2011 (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, including without
limitation by Amendment No. 1 dated as of even date herewith (the “Agreement”),
which covers, among other matters, the sale by the Seller and the purchase by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Amended and
Restated Letter Agreement No. 3 (this “Letter Agreement”) certain additional
terms and conditions regarding the sale of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 3 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft (the “Original Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement to incorporate relevant amendments to such Original Letter Agreement
into a single document.


NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:






______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
1 of 15




1    DEFINITIONS


Clause 0 to the Agreement is amended to either modify or add the following
defined terms between the words “QUOTE” and “UNQUOTE”:
    
QUOTE


A319 Aircraft - an Airbus A319-100 model aircraft firmly ordered under this
Agreement including the A319 Airframe, the A319 Propulsion System, and any part,
component, furnishing or equipment installed on the A319 Aircraft on Delivery.


A319 Airframe - any A319 Aircraft, excluding A319 Propulsion System therefor.


A319 NEO Aircraft - any or all of the A319 Aircraft that have been [***]
pursuant to this Agreement together with all components, equipment, parts and
accessories installed in or on such aircraft and the A319 NEO Propulsion System
installed thereon upon Delivery.


A319 NEO Propulsion System - as defined in Clause 2.3.6, as set forth in
Paragraph 3.2 of Letter Agreement No. 3.


A319 Propulsion System - as defined in Clause 2.3.5, as set forth in Paragraph
3.2 of Letter Agreement No. 3.


A319 Specification - either (a) the A319 Standard Specification if no SCNs are
applicable or (b) if SCNs are issued, the A319 Standard Specification as amended
by all applicable SCNs.


A319 Standard Specification - the A319 standard specification document number
J.000.01000, Issue 7, dated June 20, 2011, which includes a maximum take-off
weight (MTOW) of [***] metric tons, a maximum landing weight (MLW) of [***]
metric tons and a maximum zero fuel weight (MZFW) of [***] metric tons, a copy
of which is annexed as Appendix 1.


A321 Backlog Aircraft - any or all of the remaining thirty (30), of the
fifty-two (52) A320-200 model aircraft originally to be sold by the Seller and
purchased by the Buyer pursuant to the Original Agreement, as of the date hereof
to be sold by the Seller and purchased by the Buyer pursuant to this Agreement
as A321-200 model aircraft, and any [***] pursuant to this Agreement, together
with all components, equipment, parts and accessories installed in or on such
aircraft and the relevant A321 Propulsion System installed thereon.


A321 NEO Aircraft - any or all of the A321 aircraft that have been [***]
pursuant to this Agreement together with all components, equipment, parts and
accessories installed in or on such aircraft and the A321 NEO Propulsion System
installed thereon upon Delivery. For the sake of clarity, A321 NEO Aircraft
includes the Converted A321 NEO Aircraft and the Incremental A321 NEO Aircraft.


A321 NEO Propulsion System - as defined in Clause 2.3.4, as set forth in
Paragraph 3.2 of Letter Agreement No. 3.




______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
2 of 15




--------------------------------------------------------------------------------

Exhibit 10.33(b)











Aircraft - individually or collectively, the Group 1 A320 Aircraft, the A319 NEO
Aircraft, the A320 Backlog Aircraft, the A320 NEO Aircraft, the A321 Backlog
Aircraft, the A321 NEO Aircraft, the Converted A321 Backlog Aircraft, the
Converted A321 NEO Aircraft, the Incremental A321 Aircraft and the Incremental
A321 NEO Aircraft, as applicable.


Airframe - as applicable, the A319 Airframe, the A320 Airframe or the A321
Airframe.


Backlog Aircraft - the A320 Backlog Aircraft and the A321 Backlog Aircraft.


Base Price of the Airframe - the Base Price of the A319 NEO Airframe, the Base
Price of the A320 Backlog Airframe, the Base Price of A320 NEO Airframe, the
Base Price of the A321 Backlog Airframe, the Base Price of the A321 NEO
Airframe, the Base Price of the Group 1 A320 Airframe, the Base Price of the
Incremental A321 Airframe, the Base Price of the Incremental A321 NEO Airframe,
the Base Price of the Converted A321 Airframe or the Base Price of the Converted
A321 NEO Airframe, as applicable.


Base Price of the A319 NEO Airframe - as defined in Paragraph 4 herein.


Base Price of the A321 NEO Airframe - as defined in Paragraph 4 herein.


Base Price of the Group 1 A320 Airframe - as defined in Paragraph 4 herein.


Base Price of the Converted A321 Backlog Airframe - as defined in Paragraph 4
herein.


Base Price of the Converted A321 NEO Airframe - as defined in Paragraph 4
herein.


Base Price of the Incremental A321 Airframe - as defined in Paragraph 4 herein.


Base Price of the Incremental A321 NEO Airframe - as defined in Paragraph 4
herein.


CFM LEAP X Propulsion System - the CFM LEAP X-1A24 Propulsion System, the CFM
LEAP X-1A26 Propulsion Systems and the CFM LEAP X-1A32 Propulsion System, as
applicable.


IAE Propulsion System - the IAE V2524-A5 Propulsion System, the IAE V2527-A5
Propulsion System and the IAE V2533-A5 Propulsion System, as applicable.


Irrevocable SCNs - the list of SCNs respectively set forth in Appendix 2,
Exhibit B4 to the Agreement and Appendix 3, which are irrevocably part of the
A319 NEO Aircraft specification set forth in Appendix 2, the A320 NEO Aircraft
specification and the A321 NEO Aircraft specification, as applicable.


NEO Aircraft - an A319 NEO Aircraft, an A320 NEO Aircraft and an A321 NEO
Aircraft, as applicable.


NEO Propulsion System - the A319 NEO Propulsion System, the A320 NEO Propulsion
System and the A321 NEO Propulsion System, as applicable.


Propulsion System - the CFM LEAP X-1A24 Propulsion System, the CFM LEAP X-1A27
Propulsion System, the CFM LEAP X-1A32 Propulsion System, the IAE V2527-A5
Propulsion






131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
3 of 15








--------------------------------------------------------------------------------

Exhibit 10.33(b)











System, the IAE V2533-A5 Propulsion System, the PW1124G Propulsion System, the
PW1127G Propulsion System and the PW1133G Propulsion System, as applicable.


PW Propulsion System - the PW1124G Propulsion System, the PW1127G Propulsion
System and the PW1133G Propulsion System, as applicable.
 
Standard Specification - the A319 Standard Specification, the A320 Standard
Specification and the A321 Standard Specification, as applicable.


2
[***]





2.3    Aircraft Specification


2.3.1
The A319 Standard Specification, as set forth in Appendix 1 to this Letter
Agreement, is hereby incorporated into the Agreement.



2.3.2    Intentionally Left Blank


2.3.3
The A319 NEO Aircraft SCN List, as set forth in Appendix 3 to this Letter
Agreement, is hereby incorporated into the Agreement.



2.3.4
The A321 NEO Aircraft SCN List, as set forth in Appendix 4 to this Letter
Agreement, is hereby incorporated into the Agreement and shall also apply to the
Incremental A321 NEO Aircraft.

    
2.3.5
Clauses 2.1.2.1 and 2.1.2.2 of the Agreement is deleted in its entirety and
replaced with the following Clauses 2.1.2.1 and 2.1.2.2 to read as set forth in
the following quoted text:



QUOTE


2.1.2.1
The Seller is currently developing a new engine option (the “New Engine Option”
or “NEO”), applicable to the A319-100, A320-200 and A321-200 model aircraft (the
“A320 Family Aircraft”). The specification of the A320 Family Aircraft with NEO
will be derived from the relevant Standard Specification and will include (i) as
applicable, the relevant NEO Propulsion System (ii) Sharklets, (iii) airframe
structural adaptations and (iv) Aircraft systems and software adaptations
required to operate such A320 Family Aircraft with the New Engine Option. The
foregoing is currently reflected in the Irrevocable SCNs listed in Exhibit B4 to
the Agreement, Appendix 3 and Appendix 4 to this Letter Agreement, the
implementation of which is hereby irrevocably accepted by the Buyer.



2.1.2.2    The New Engine Option shall modify the design weights of the


(i)
A319 Standard Specification as follows: MTOW of [***] metric tons, MLW of [***]
metric tons and MZFW of [***] metric tons,





______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
4 of 15






--------------------------------------------------------------------------------

Exhibit 10.33(b)









(ii)
A320 Standard     Specification as follows: MTOW of [***] metric tons, MLW of
[***]metric tons and MZFW of [***] metric tons, and



(iii)
the A321 Standard Specification as follows: MTOW of [***] metric tons, MLW of
[***] metric tons and MZFW of [***] metric tons.



It is agreed and understood that the above design weights may be updated upon
final NEO specification freeze.
UNQUOTE


3    PROPULSION SYSTEMS


3.1    Clause 2.3.2 is deleted in its entirety and replaced with the following
quoted texted:


QUOTE


2.3.2
The A320 NEO Airframe will be equipped with either a set of two (2) (i) CFMI
Leap-X1A26 engines with an AET of 26,600 lbf or (ii) PW1127G engines with an AET
of 26,800 lbf (each, the “A320 NEO Propulsion System”).



UNQUOTE


3.2    New Clauses 2.3.4, 2.3.5 and 2.3.6 are inserted into the Agreement as set
forth in the following quoted text:


QUOTE


2.3.4
The A321 NEO Airframe will be equipped with either a set of two (2) (i) CFM LEAP
X-1A32 engines with an AET of 32,100 lbf or (ii) PW1133G engines with an AET of
32,700 lbf (each, the “A321 NEO Propulsion System”).



2.3.5    Intentionally Left Blank


2.3.6
The A319 NEO Airframe will be equipped with either a set of two (2) (i) CFM LEAP
X-1A24 engines with an AET of 24,400 lbf or (ii) PW1124G engines with an AET of
24,500 lbf (each, the “A319 NEO Propulsion System”).



UNQUOTE


3.3    Clause 2.3.4 of the Agreement is renumbered to Clause 2.3.7.


3.4
CFM has informed the Seller of its intention to change the original development
engine designation of all LEAP-X1A Propulsion Systems to LEAP-1A, and PW has
informed the Seller of its intention to change the original development engine
designation of all PW1100G Propulsion Systems to PW1100G-JM.



______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
5 of 15










--------------------------------------------------------------------------------

Exhibit 10.33(b)





The Buyer hereby agrees and accepts that any reference to respectively LEAP-X1A
Propulsion Systems or LEAP-1A Propulsion Systems shall be construed as
references to the same engine types.


The Buyer hereby agrees and accepts that any reference to respectively PW1100G
Propulsion Systems or PW1100G-JM Propulsion Systems shall be construed as
references to the same engine types.


The Buyer hereby acknowledges that any and all claims, concerns or issues it may
have in respect of the foregoing shall be addressed directly to CFM or PW as
applicable, and the Seller hereby declines any and all responsibility with
respect to any modifications to Propulsion Sytem designations.


4    AIRFRAME BASE PRICES


4.1
New Clauses 3.1.9, 3.1.10, 3.1.11, 3.1.12, 3.1.13 and 3.1.14 are added to the
Agreement to read as follows in the quoted text:



QUOTE


3.1.9
The “Base Price of the A319 NEO Airframe” is the sum of the following base
prices:





(i)
the base price of the A319 NEO Airframe as defined in the A319 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers which is:



USD $[***]


(US Dollars - [***]),


(ii)
the sum of the base prices of the Irrevocable SCNs set forth in Appendix 3 to
this Letter Agreement, which is the sum of:



a)
the base price of the New Engine Option is:



USD $[***]


(US Dollars - [***]) and


b)
the base price of the Sharklets is



USD $[***]


(US Dollars - [***]),




______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
6 of 15




--------------------------------------------------------------------------------

Exhibit 10.33(b)













(iii)
the sum of the base prices of any and all additional SCNs (other than
Irrevocable SCNs to the extent included in Clause 3.1.9(ii)) set forth in
Appendix 3 to this Letter Agreement is:



USD $[***]
    
(US Dollars - [***]), and


(iv)
the base price of the Master Charge Engine, which is applicable if a CFM LEAP X
Propulsion System is selected, which is:



USD $[***] (US Dollars - [***]).


3.1.10
The A319 NEO Airframe Base Price has been established in accordance with the
average economic conditions prevailing in the A320 Family Base Period.



3.1.11
The “Base Price of the A321 NEO Airframe” is the sum of the following base
prices:



(i)
the base price of the A321 NEO Airframe as defined in the A321 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers which is:



USD $[***]


(US Dollars - [***]),


(ii)
the sum of the base prices of the Irrevocable SCNs set forth in Appendix 4 to
this Letter Agreement, which is the sum of:



a)
the base price of the New Engine Option is:



USD $[***]


(US Dollars - [***]) and




b)
the base price of the Sharklets is



USD $[***]


(US Dollars - [***]), and


(iii)
the sum of the base prices of any and all additional SCNs (other than
Irrevocable SCNs to the extent included in Clause 3.1.11(ii)) set forth in
Appendix 4 to this Letter Agreement is:



USD $[***]




______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
7 of 15




--------------------------------------------------------------------------------

Exhibit 10.33(b)









(US Dollars - [***]), and


(iv)
the base price of the Master Charge Engine, which is applicable if a CFM LEAP X
Propulsion System is selected, which is:



USD $[***] (US Dollars - [***]).


3.1.12    The A321 NEO Airframe Base Price has been established in accordance
with the average economic conditions prevailing in the A320 Family Base Period.


UNQUOTE


4.2    New Clauses 3.2.5, 3.2.6 and 3.2.7 are added to the Agreement to read as
follows in the quoted text:


QUOTE


3.2.5    Intentionally Left Blank




3.2.6
(i)    the base price of a set of two (2) CFM LEAP X-1A24 engines (the “CFM LEAP
X- 1A24 Propulsion System” is



USD $[***]


(US Dollars - [***])


The Base Price of the CFM LEAP X-1A24 Propulsion System has been established in
accordance with the delivery conditions prevailing in [***] and has been
calculated from the applicable CFM Propulsion System Reference Price, as set
forth in Part 2 of Exhibit C.


Notwithstanding the foregoing, the CFM Propulsion System Reference Price
corresponds to the thrust ratings defined for the respective Propulsion System
in Clause 2.3 and may be revised to reflect thrust rating adjustments upon final
NEO specification freeze.


(ii)
the base price of a set of two (2) CFM LEAP X-1A32 engines (the “CFM LEAP X-1A32
Propulsion System”) is



USD $[***]


(US Dollars - [***])


The Base Price of the CFM LEAP X-1A32 Propulsion System has been established in
accordance with the delivery conditions prevailing in [***]and has been
calculated from the applicable CFM Propulsion System Reference Price, as set
forth in Part 2 of Exhibit C.






______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
8 of 15




--------------------------------------------------------------------------------

Exhibit 10.33(b)









Notwithstanding the foregoing, the CFM Propulsion System Reference Price
corresponds to the thrust ratings defined for the respective Propulsion System
in Clause 2.3 and may be revised to reflect thrust rating adjustments upon final
NEO specification freeze.
        
3.2.7
(i)    the base price of a set of two (2) PW1124G engines (the “PW1124G
Propulsion System”) is



USD $[***]


(US Dollars - [***])


The Base Price of the PW1124G Propulsion System has been established in
accordance with the delivery conditions prevailing in [***] and has been
calculated from the applicable PW Propulsion System Reference Price, as set
forth in Part 4 of Exhibit C.


Notwithstanding the foregoing, the PW Propulsion System Reference Price
corresponds to the thrust ratings defined for the respective Propulsion System
in Clause 2.3 and may be revised to reflect thrust rating adjustments upon final
NEO specification freeze.


(ii)
the base price of a set of two (2) PW1133 engines (the “PW1133G Propulsion
System”) is



USD $[***]


(US Dollars - [***])


The Base Price of the PW Propulsion System has been established in accordance
with the delivery conditions prevailing in [***] and has been calculated from
the applicable PW Propulsion System Reference Price, as set forth in Part 4 of
Exhibit C.


Notwithstanding the foregoing, the PW Propulsion System Reference Price
corresponds to the thrust ratings defined for the respective Propulsion System
in Clause 2.3 and may be revised to reflect thrust rating adjustments upon final
NEO specification freeze.


UNQUOTE


5    OTHER COMMERCIAL TERMS


5.1
The Predelivery Payments for Backlog Aircraft (excluding Converted A321 Backlog
Aircraft), is as set forth in Clause 5.3 of the Agreement as modified by
Paragraphs 1.1 and 2 of Letter Agreement No. 2 to the Agreement.



5.2
The Predelivery Payments for NEO Aircraft (excluding the Incremental A321 NEO
Aircraft and the Converted A321 NEO Aircraft) is as set forth in Clause 5.3 of
the Agreement as modified by Paragraphs 1.2 and 2 of Letter Agreement No. 2 to
the Agreement.



______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
9 of 15








--------------------------------------------------------------------------------

Exhibit 10.33(b)





5.3
The purchase incentives applicable to the A319 NEO Aircraft are set forth in
Paragraphs 4.1 through 4.3 Letter Agreement No. 1 to the Agreement.



5.4
The purchase incentives applicable to the A321 NEO Aircraft are set forth in
Paragraphs 6.1 through 6.3 of Letter Agreement No. 1 to the Agreement.



5.5
The [***] applicable to the A319 NEO Aircraft and the A321 NEO Aircraft is set
forth in Paragraph 9 of Letter Agreement No. 1 to the Agreement.



6.    NEO AIRCRAFT AND [***]


6.1
Notwithstanding the Delivery Schedule set forth in Clause 9.1 of the Agreement,
[***]



6.2    If the Seller exercises its right pursuant to Paragraph 6.1 above, [***]


6.3    Between [***] and [***], the [***].


6.4    Predelivery Payments received for any NEO Aircraft [***] pursuant to
Paragraphs 6.1 or 6.3 above, [***].


[***]


8
ASSIGNMENT



Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 8 will be void and of no force
or effect.


9    CONFIDENTIALITY


This Letter Agreement is subject to the terms and conditions of Clause 22.10 of
the Agreement.


10    COUNTERPARTS


This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.




















______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
10 of 15










--------------------------------------------------------------------------------

Exhibit 10.33(b)



If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.
                        Very truly yours,
AIRBUS S.A.S.
    
/s/ John Leahy_____________________
    
By: John Leahy
Its: Chief Operating Officer, Customers
Accepted and Agreed
JETBLUE AIRWAYS CORPORATION


/s/ Mark D. Powers_________________


By: Mark D. Powers
Its: EVP Chief Financial Officer






























































131024_CT1303281_JBU_A320F_Amended and Restated LA3                        LA3 -
11 of 15








--------------------------------------------------------------------------------

Exhibit 10.33(b)







AMENDED AND RESTATED
LETTER AGREEMENT NO. 6
As of October 25, 2013
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Re: SUPPORT MATTERS
Dear Ladies and Gentlemen,
JetBlue Airways Corporation (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of October 19,
2011 (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, including without
limitation by Amendment No. 1 dated as of even date herewith (the “Agreement”),
which covers, among other matters, the sale by the Seller and the purchase by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this amended and
restated Letter Agreement No. 6 (this “Letter Agreement”) certain additional
terms and conditions regarding the sale of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.
Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
WITNESSETH:
WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 6 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft (the “Original Letter Agreement”).
WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement to incorporate relevant amendments to such Original Letter Agreement
into a single document.
NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


























131024_CT1303281_JBU_A320F_Amended & Restated LA6                        LA6 - 1
of 4






--------------------------------------------------------------------------------

Exhibit 10.33(b)



1.    WARRANTY PERIOD
Clause 12.1.3 of the Agreement is deleted in its entirety and replaced with the
following language between QUOTE and UNQUOTE:
QUOTE
12.1.3 The warranties set forth in Clauses 12.1.1 and 12.1.2 will be limited to
those defects that [***] (the “Warranty Period”).
UNQUOTE
2.    REVISION SERVICE
2.1
For Backlog Aircraft (including Converted A321 Backlog Aircraft) and Incremental
A321 Aircraft, Clause 14.5 of the Agreement is deleted in its entirety and
replaced by Clause 14.5 below between QUOTE and UNQUOTE:

QUOTE
14.5    Revision Service
For each Incremental A321 Aircraft firmly ordered under this Agreement, revision
service for the Technical Data will be provided [***] (the “Revision Service
Period”).
For each Backlog Aircraft (including Converted A321 Backlog Aircraft) firmly
ordered under this Agreement, revision service for the Technical Data will be
provided [***] (the “Revision Service Period”).
For each Backlog Aircraft (including Converted A321 Backlog Aircraft) firmly
ordered under this Agreement, for the period from [***] (the “Extended Revision
Service Period”), revision service will be provided [***].
Thereafter revision service will be provided in accordance with the terms and
conditions set forth in the Seller’s then current Customer Services Catalog.
UNQUOTE
2.2
For NEO Aircraft (including Converted A321 NEO Aircraft) and Incremental A321
NEO Aircraft, Clause 14.5 of the Agreement is deleted in its entirety and
replaced by Clause 14.5 below between QUOTE and UNQUOTE:

QUOTE
14.5    Revision Service
For each NEO Aircraft firmly ordered under this Agreement, revision service for
the Technical Data will be provided [***] (also a “Revision Service Period”).


______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA6                        LA6 -
2 of 4










--------------------------------------------------------------------------------

Exhibit 10.33(b)





Thereafter revision service will be provided in accordance with the terms and
conditions set forth in the Seller’s then current Customer Services Catalog.
UNQUOTE
3.    [***]
4.    [***]
5.    ASSIGNMENT
Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 5 will be void and of no force
or effect.
6.    CONFIDENTIALITY
This Letter Agreement is subject to the terms and conditions of Clause 22.10 of
the Agreement.
7.    COUNTERPARTS
This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.
Very truly yours,
AIRBUS S.A.S.


/s/ John Leahy_____________________


By: John Leahy


Its: Chief Operating Officer, Customers


______________________________ 
[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.


131024_CT1303281_JBU_A320F_Amended and Restated LA6                        LA6 -
3 of 4












--------------------------------------------------------------------------------

Exhibit 10.33(b)



Accepted and Agreed
JETBLUE AIRWAYS CORPORATION


/s/ Mark D. Powers__________________


By: Mark D. Powers


Its: EVP Chief Financial Officer






































131024_CT1303281_JBU_A320F_Amended & Restated LA6        LA6 - 4 of 4




